       Case: 3:20-cr-00038-jdp Document #: 103 Filed: 07/10/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                   FINAL HEARING ORDER
        v.
                                                                        20-cr-38-jdp
 DANNY D. TURNER,

                              Defendant.


       A final hearing was held via video conference before District Judge James D. Peterson.

The government appeared by Scott Blader and David Reinhard. Danny Turner appeared on

his own behalf and by counsel, David Karpe.

       We began by discussing the safety procedures that we will follow in light of concerns

about the COVID-19 pandemic. I informed the parties that I would continue to monitor the

data in the coming days and will notify the parties promptly if there are any developments that

need to be discussed. But for now, the motion filed by Turner’s counsel (over Turner’s

objection) to continue the trial, Dkt. 60, is DENIED.

       The parties didn’t raise any objections to the voir dire.

       We discussed six issues related to the post-trial instructions. First, the word “loaded”

will stay in the description of Count 6 because that is what the indictment says. Second, I will

modify the definition of “in furtherance of a drug trafficking crime” as follows:

              As used in the third element of Count 8, a person possesses a
              firearm in furtherance of a drug trafficking crime if the
              possession or use of the firearm promotes, supports, or facilitates
              the crime. A firearm is not possessed in furtherance of a crime
              merely because it was present at the scene of the crime. There
              must be some additional connection between the firearm and the
              crime, so that the firearm makes the crime possible, easier to
              commit, or more likely to succeed.
          Case: 3:20-cr-00038-jdp Document #: 103 Filed: 07/10/20 Page 2 of 4



Third, the parties agreed to remove the instructions related to the lesser included offense for

Count 7. Fourth, Turner asked for an instruction to clarify that the government must prove on

Counts 1 through 5 that he knowingly distributed the specific substance charged in each count.

I have amended that instruction to reflect Turner’s concern. Fifth, the parties agreed that the

second element of Count 6 should read: “The firearm possessed by the defendant had traveled

in or affected interstate commerce prior to the defendant’s possession of it.” Sixth, the

government gave notice that one of its witnesses will be testifying as a fact witness and also as

an expert witness about the quantity of drugs found and whether the firearm was used in

furtherance of the crime. Before that witness testifies, I will give an instruction about how the

jury should consider both aspects of his testimony. I have attached a new draft of the post-trial

instructions, along with a redlined version showing the changes.

          We also discussed the motions in limine. Turner’s motions to exclude evidence of a

January 9, 2020 drug transaction, Dkt. 64, to preclude the government from vouching for the

credibility of witnesses, Dkt. 66, to disclose the government’s witness list, Dkt. 65, and to

disclose Jencks material, Dkt. 63, are DENIED as moot because the parties have resolved those

issues.

          Turner’s motion to exclude evidence about the anonymous tip, Dkt. 76, is GRANTED.

The government may offer evidence that officers obtained a phone number as part of their

investigation, but it may not offer any evidence about the content of the tip officers received.

          Turner’s motion to exclude the testimony of Detective Gardner, Dkt. 77, is DENIED.

Garner doesn’t need a report to testify about her own personal knowledge. Turner is free to

cross examine Gardner about any potential breaks in the chain of custody for the gun.




                                               2
        Case: 3:20-cr-00038-jdp Document #: 103 Filed: 07/10/20 Page 3 of 4



       Turner’s motion to exclude evidence discovered in Room 112 of the Grand Stay Hotel,

Dkt. 78, is DENIED. Turner contends that the government doesn’t have any evidence that he

was in the room, but the government says that it will be offering the testimony of a hotel clerk

for that purpose. If Turner believes that the testimony doesn’t establish a sufficient connection,

he may raise that objection at trial.

       Turner’s motion to require probation agent Jelani Brown to produce the records of

Turner’s urinalysis, Dkt. 95, is GRANTED, and the scope of Brown’s testimony at trial may

include those records. I’ve entered a separate order requiring Brown to produce those records

to the parties promptly.

       The government’s motion to preclude a necessity defense, Dkt. 67, is GRANTED.

Turner says that he needed to possess the gun because there was a “hit” out on him, but that

doesn’t satisfy the requirement to show either that the threat was “imminent” or that he had

no reasonable legal alternatives. See United States v. Kilgore, 591 F.3d 890, 893 (7th Cir. 2010).

       The government’s motion to preclude an entrapment defense, Dkt. 68, is GRANTED

as unopposed.

       The government’s motion to exclude evidence or argument about the penalties that

Turner may face, Dkt. 69, is GRANTED. Neither side may refer to that issue.

       The government’s motion to exclude evidence or argument about an improper motive

of the officers, Dkt. 70, is GRANTED. Any arguments about selective prosecution would be

directed to the court, not the jury.




                                                3
          Case: 3:20-cr-00038-jdp Document #: 103 Filed: 07/10/20 Page 4 of 4



          Counsel and the court will meet at 8:30 a.m. on the first day of trial to discuss any other

issues.

          Entered July 10, 2020.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                  4
